Citation Nr: 1732755	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1958 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014, the Board remanded this matter for further evidentiary development. In April 2016, the Board denied the claim. The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (CAVC or Court). In September 2016, the Veteran's representative and VA General Counsel filed a Joint Motion for Remand (JMR). The Court granted the joint motion that same month, vacating the April 2016 Board decision and remanding the matter for additional proceedings consistent with the joint motion. The case was then returned to the Board. In April 2016, the Board again remanded the Veteran's claim for further development. In May 2017, the Board sought an advisory medical opinion. The opinion was obtained in August 2017. The August 2017 advisory opinion substantially complies with the April 2016 remand directives and thus, these issues are properly before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral foot disorder was at least as likely as not caused by service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.159 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131. 

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service." Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012). 

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service." Wagner, 370 F.3d at 1096. Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant. This burden must be met by "affirmative evidence" demonstrating that there was no aggravation. See id. Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation." See id. Finally, "[i]f this burden is met, then the veteran is not entitled to service-connected benefits." Wagner, 370 F.3d at 1096.

The VA General Counsel has explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes. In this regard, it is noted that congenital diseases may be service connected if the evidence as a whole shows that the congenital disease was incurred or aggravated during service within the meaning of VA regulations. A congenital or developmental defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711 -01) (Oct. 30, 1990).

Analysis

The Veteran was afforded a VA examination in June 2014. On examination, he reported being diagnosed with bilateral flat feet in 1958, which ultimately resulted in him being discharged from service. He reported pain in his feet which was variable in nature and which had been a problem since service. His employment history includes automobile sales off and on for 25-30 years and carpentry. He reported never having surgery on his feet and using over the counter treatments for pain. The examiner stated that the Veteran's pes planus was bilateral and equal, suggesting a developmental deformity. He opined that the Veteran's pes planus was less likely than not caused by, related to, or worsened beyond the natural progression by military service given the Veteran's short period of service (10 months and 14 days) as well as because it appeared his pes planus was developmental and without functional impairment. With regard to the Veteran's left foot mild hallux valgus, plantar heel spur, and mild arthritic changes of the first MTP joint, the examiner stated that these caused no functional impairment and the Veteran did not contend they were treated in service. He stated that these conditions are developmental and age related changes and therefore less likely than not caused by, related to, or worsened beyond natural progression by military service. With regard to his right foot plantar calcaneal spur and hammertoe deformities, he stated that there was no functional impairment and the Veteran did not claim these conditions to be treated in service. He opined that the conditions were developmental and age related and therefore less likely than not caused by, related to, or worsened beyond natural progression by military service.  

An addendum opinion was obtained in December 2016. The examiner opined that it is at least as likely as not that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service because six months of military service is not a recognized cause of pes planus. The examiner also cited to an article which showed that family history, wearing shoes during childhood, obesity, and urban residence were significantly associated with flat foot. With regard to whether the Veteran's pes planus was clearly and unmistakably not aggravated by service, the examiner stated "the medical knowledge to determine the natural progression of pes planus in an individual does not currently exist.  As such, there is no evidence to support worsening of pes planus beyond natural progression."  

A VA specialist opinion was obtained in August July 2017. The examiner noted that the Veteran reported foot pain since he was 17. She stated that congenital pes planus would not start that late in life and thus the Veteran's pes planus most likely was acquired. The examiner indicated that the Veteran's military duties, to include wearing poorly fitted shoes without proper arch support, could very well have aggravated his pes planus deformity causing his arches to collapse. With regard to the Veteran's other foot deformities, the examiner stated that she could not conclude that they existed prior to the Veteran's entry into service. She further stated that acquired pes planus can lead to hallux valgus deformity, hammer toes, heel spurs and arthritis if not treated properly. She opined that it is at least as likely as not if not more than likely that the Veteran's foot disabilities had their onset in, or are otherwise related to the Veteran's period of active service, to include his complaints of pain and his assertion that his feet collapsed in service.

The Veteran seeks entitlement to service connection for a bilateral foot disorder. His main contention is that he had bilateral foot symptoms of pain in his arches in-service and the required marching caused his feet to "collapse." He contends that the pain in his feet has progressed since that time. 

VA treatment records show that the Veteran has a current diagnosis of bilateral pes planus, left foot mild hallux valgus with plantar heel spur and mild arthritic changes of the first MTP joint, and right foot plantar calcaneal spur with hammertoe deformities. Therefore, the first element of service connection is met.

The Veteran's service treatment records are not available for review. As such, although his entrance examination is not currently of record and is presumed to be lost, the Veteran will be presumed to have been sound upon entry into service. See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody)). 

As noted above, to rebut the presumption of soundness, there must be a showing by clear and unmistakable evidence both that the Veteran's bilateral foot disorder, to include bilateral pes planus, left foot mild hallux valgus with plantar heel spur and mild arthritic changes of the first MTP joint, and right foot plantar calcaneal spur with hammertoe deformities, preexisted service and were not aggravated by service.

Here, the Board finds the July 2017 VA specialist opinion more probative than the June 2014 and December 2016 VA examination reports. These reports are inadequate as they do not adequately establish that the Veteran's foot disorder clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.   Specifically, the June 2014 VA examiner found that the Veteran's foot disorders were developmental and age related condition and therefore less likely than not caused by service, and the December 2016 VA examiner indicated that based on lack of evidence it was at least as likely as not that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service. The examiners' respective opinions either fail to address whether the disorder clearly and unmistakably preexisted service, or confuse the operative standards.  Thus, the Board finds that the presumption of soundness upon entry to service has not been rebutted, and the Veteran's claim must be treated as claim for service connection on a direct basis.
As noted above, the July 2017 VA specialist opined that, based on the evidence of record to include consideration of the Veteran's lay statements, it is at least as likely if not more than likely that the Veteran's foot disabilities (to include pes planus, hallux valgus deformity, hammer toes, heel spurs and arthritis) had its onset in service and is related to his period of service. As noted above, this opinion considered the Veteran's lay statements and provided a clear conclusion with supporting rationale. Specifically, the examiner explained the difference between congenital and acquired pes planus, identified that improper arch support could aggravate pes planus, and ultimately concluded that given the Veteran's statements and reports; his current foot disorders are related to his period of service. 

Thus, in light of the above, the Board resolves any remaining doubt in the Veteran's favor and concludes that the Veteran's foot disabilities were incurred in service. Entitlement to service connection is therefore warranted.


ORDER

Service connection for a bilateral foot disability (to include bilateral pes planus, left foot mild hallux valgus with plantar heel spur and mild arthritic changes of the first MTP joint, and right foot plantar calcaneal spur with hammertoe deformities) is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


